                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

MELISSA WILSON,                          )
                                         )
        Plaintiff,                       )
                                         )                Case No.
v.                                       )            5:19-cv-087-JMH
                                         )
STARBUCKS CORPORATION,                   )           MEMORANDUM OPINION
                                         )                AND ORDER
        Defendant.                       )
                                         )

                                        ***
     Melissa     Wilson,   a   former    Starbucks   employee,    filed   this

lawsuit claiming that Starbucks unlawfully interfered with her

attempt to claim leave under the Family Medical Leave Act (“FMLA”)

and then terminated her employment because she used FMLA leave.

     Starbucks moved to dismiss this action and compel arbitration

based     on   the   mandatory    arbitration    provision       in   Wilson’s

employment contract with Starbucks.           In response, Wilson argues

that the arbitration agreement violates K.R.S. § 336.700, which

prohibited employers from conditioning employment on an employee’s

agreement to arbitrate.        In support of her argument, Wilson cites

Northern Kentucky Area Development District v. Snyder, in which

the Kentucky Supreme Court held that K.R.S. § 336.700 was not

preempted by the Federal Arbitration Act (“FAA”) because K.R.S. §

336.700(2) “is not an anti-arbitration clause provision—it is an

anti-employment discrimination provision.”             570 S.W.3d 531, 537

(Ky. 2018).
      At first blush, this action appears to be a complex dispute

about whether the mandatory arbitration provision in the Starbucks

employment contract violates Kentucky law.            The recent enactment

of Kentucky Senate Bill 7, however, nullified the Kentucky Supreme

Court decision in Snyder and allows employers to retroactively and

prospectively require employees to agree to mandatory arbitration

provisions as a condition of future or continued employment.            As

a result, the mandatory arbitration provision in the employment

contract is retroactively valid under Kentucky law and Starbucks’s

motion to dismiss [DE 6], most appropriately construed as a motion

for summary judgment, is GRANTED and this action is DISMISSED

WITHOUT PREJUDICE.

                 I.    Factual and Procedural Background

      Plaintiff Melissa Wilson worked as a barista at Starbucks.

Wilson’s employment agreement with Starbucks contained a mandatory

arbitration agreement.       [DE 6-1 at 15, Pg ID 57].       Specifically,

the parties agreed “to use binding individual arbitration to

resolve any ‘Covered Claims.’”          [Id.].   The arbitration agreement

included a delegation clause that provided that “the Arbitrator—

and not a court or agency—shall have exclusive authority to resolve

any    dispute        regarding    the       formation,    interpretation,

applicability,        enforceability,       or   implementation   of   this

Agreement.”   [Id.].      The Agreement also excluded certain claims,

such as “claims for which this Agreement would be void as a matter

                                        2
of    law,”   and    “actions      to     enforce    this    Agreement,     compel

arbitration, or enforce or vacate an arbitrator’s award under this

Agreement.”       [Id.].

      Wilson initially filed this lawsuit in Woodford Circuit Court

alleging FMLA interference and retaliation.                 [DE 1-1].   Starbucks

removed     the    action     to   this    Court    based    on   arising   under

jurisdiction.       [DE 1].

      In lieu of filing an answer, Starbucks moved to dismiss and

compel arbitration.         [DE 6].     Wilson responded in opposition.       [DE

7].   And Starbucks replied.          [DE 8].      As a result, this matter is

ripe for review.

                            II.    Standard of Review

A.    Appropriate Procedural Vehicle to Consider Motions to Compel
                             Arbitration

      Recently, this Court engaged in a detailed analysis of the

most appropriate procedural vehicle for considering motions to

dismiss to compel arbitration under Rule 12(b) of the Federal Rules

of Civil Procedure.         FCCI Ins. Co. v. Nicholas Cty. Library, No.

5:18-cv-038-JMH, 2019 WL 1234319, at *2-6 (E.D. Ky. March 15,

2019).    That analysis need not be replicated here.

      Motions to dismiss based on mandatory arbitration provisions

are most appropriately considered as motions to dismiss for failure

to state a claim upon which relief may be granted under Rule

12(b)(6).     That does not end the analysis here, however, because


                                          3
both    parties     have   submitted         matters   outside       the    pleadings

pertaining to the mandatory arbitration provision.                     Federal Rule

of   Civil   Procedure     12(d)     provides      that,   “[i]f,     on    a    motion

under Rule 12(b)(6) . . . , matters outside the pleadings are

presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56.”                         As such,

Starbucks’s    motion      to   dismiss      to   compel   arbitration          must   be

considered as a motion for summary judgment under Rule 56.

                      B.    Summary Judgment Standard

       Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law.               Fed. R. Civ. P. 56(a).          A material

fact is one “that might affect the outcome of the suit under

governing law.”       Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).       The moving party has the burden to show that “there

is an absence of evidence to support the nonmoving party's case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).                        “A dispute

about a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Smith v. Perkins Bd. of Educ., 708 F.3d 821, 825 (6th Cir. 2013)

(internal quotations omitted).              The Court construes the facts in

the light most favorable to the nonmoving party and draws all

reasonable    inferences        in   the    non-moving     party's    favor.           See



                                            4
Anderson, 477 U.S. at 248; Hamilton Cty. Educ. Ass'n v. Hamilton

Cty. Bd. of Educ., 822 F.3d 831, 835 (6th Cir. 2016).

                                      III.    Analysis

       At this juncture, there are three primary issues the Court

must address.          Initially, the Court must determine what impact, if

any, the delegation clause and claim exclusion clause in the

arbitration agreement has on this Court’s authority to decide

initial questions of the applicability and enforceability of the

arbitration agreement.               Next, assuming the Court may decide the

arbitrability          issue,       the    Court     must      determine     whether   the

arbitration agreement in the employment contract violates Kentucky

law.      Finally, if the parties must submit their disputes to

arbitration, the Court must determine whether to stay the action

pending arbitration or whether to dismiss the action from the

Court’s active docket.

                       A.     Impact of Delegation Provision

       The    arbitration           agreement       in   the     Starbucks     employment

contract contains a delegation provision.                       This provision states,

“Except      as    provided         below,   Starbucks      and    I   agree    that   the

Arbitrator—and          not     a    court     or    agency—shall      have     exclusive

authority         to   resolve       any     dispute     regarding     the     formation,

interpretation, applicability, enforceability, or implementation

of this Agreement, including any claim that all of part of this

Agreement is void or voidable.”                 [DE 6-1 at 15, Pg ID 57].

                                               5
     Since arbitration is a matter of contract, “a party cannot be

required to submit to arbitration any dispute which he [or she]

has not agreed [] to submit.”           Howsam v. Dean Witter Reynolds,

Inc., 537 U.S. 79, 83 (2002).       Still, “parties may agree to have

an arbitrator decide not only the merits of a particular dispute

but also ‘“gateway” questions of “arbitrability,” such as whether

the parties have agreed to arbitrate or whether their agreement

covers a particular controversy.’”          Henry Schein, Inc. v. Archer

& White Sales, Inc., 139 S.Ct. 524, 529 (2019) (quoting Rent-A-

Center, West, Inc. v. Jackson, 561 U.S. 63, 68-69 (2010)).                Thus,

when the parties’ arbitration agreement delegates arbitrability

question   to   an   arbitrator,   courts    must    respect    the   parties’

contractual delegation.      Henry Schein, 139 S.Ct. at 531; see also

AT&T Technologies, Inc. v. Communications Workers, 475 U.S. 643,

649–650 (1986).

     Initially,      the   delegation     provision    in      the    Starbucks

employment contract appears to require submission of questions or

applicability and enforceability of the arbitration provision to

the arbitrator.      But “courts ‘should not assume that the parties

agreed   to   arbitrate    arbitrability    unless    there    is    clear   and

unmistakable evidence that they did so.’”             Henry Schein, 139 S.

Ct. at 531 (quoting First Options of Chicago, Inc. v. Kaplan, 514

U.S. 938, 944 (1995).



                                     6
       Here, later contractual provisions undermine the delegation

of applicability and enforceability issues to the arbitrator.             The

arbitration agreement expressly excludes “(c) actions to enforce

this   Agreement,   compel   arbitration,    or   enforce   or   vacate   an

arbitrator’s award under this Agreement.”          [DE 6-1 at 15, Pg ID

57].    In this context, the word action is best understood as a

civil judicial proceeding.       See Action, BLACK’S LAW DICTIONARY

(11th ed. 2019) (defining “action” as “a civil or criminal judicial

proceeding.”).   Thus, the arbitration agreement expressly excludes

“[a civil] action[] to enforce this [arbitration] Agreement” or a

civil action to “compel arbitration” from claims covered by the

arbitration agreement.

       The delegation clause and the exclusion clause contradict one

another and create ambiguity pertaining to whether the parties

agreed to submit initial questions of arbitrability, including

questions of applicability and enforceability of the arbitration

clause, to the arbitrator.       On one hand, the delegation clause

provides that the parties agreed to delegate threshold questions

of arbitrability to the arbitrator.         But, on the other hand, the

claim exclusion provision expressly excludes actions to enforce

the arbitration agreement and actions to compel arbitration.          This

inconsistency creates confusion about the intention of the parties

at the time of contracting.



                                   7
      Since the arbitration agreement fails to provide clear and

unmistakable         evidence   that     the    parties   intended       to   arbitrate

questions of enforceability or applicability of the arbitration

provision in the context of a motion to compel arbitration, the

Court will not assume that the parties intended to submit initials

questions about arbitrability to the arbitrator. See Henry Schein,

139   S.Ct.     at    531.      As   a   result,    in    this    action      to   compel

arbitration, the Court will decide initial questions pertaining to

the enforceability and applicability of the arbitration provision.

          B.    Exclusion of Claims Invalid as a Matter of Law

      The      agreement     also    excludes     “(b)    claims       for   which   this

Agreement would be invalid as a matter of law.”                    [DE 6-1 at 15, Pg

ID 57].        Wilson argues that her claims are not subject to the

arbitration       agreement     because        conditioning      her    employment    on

agreement to the arbitration provision was invalid under Kentucky

state law when she entered into the employment contract with

Starbucks.

      But, while novel, that argument misconstrues the relevant

contractual exclusion.          The arbitration agreement excludes “claims

for which this [arbitration] Agreement would be invalid as a matter

of law.”       [Id. (emphasis added)].            Wilson’s argument muddles the

terms claim and agreement.

      Black’s Law Dictionary defines “claim” as “[a] statement that

something yet to be proved is true” or “the assertion of an

                                           8
existing right.”     Claim, BLACK’S LAW DICTIONARY (11th ed. 2019).

Here, Wilson’s only claims are for FMLA interference and FMLA

retaliation.

      Alternatively, an “agreement” is “a mutual understanding

between two or more persons about their relative rights and duties

regarding past and future performances.”           Agreement, BLACK’S LAW

DICTIONARY (11th ed. 2019).         The agreement at issue between the

parties is the arbitration agreement, which Wilson argues is

invalid as a matter of Kentucky law.

      Thus, the issue before the Court at present is whether the

mandatory arbitration agreement is valid and enforceable against

Wilson as a matter of law.          If so, Wilson will be required to

submit her substantive FMLA claims underlying this litigation to

arbitration. If not, Wilson may continue to pursue her FMLA claims

in a court of law.     Answering the question about the validity and

enforceability of the agreement as a matter of law will simply

determine where Wilson may pursue her substantive claims.

      Still, the exclusion for claims for which the arbitration

agreement would be invalid as a matter of law is an exclusion of

claims that may not be submitted to arbitration.               The exclusion

does not apply to an action seeking to compel arbitration and

determine    the   validity   and   enforceability   of    the   arbitration

agreement.     The Court is aware of no legal authority supporting

the   contention    that   FMLA     claims   may   not    be   submitted   to

                                      9
arbitration.        As a result, Wilson’s argument that the clause

excluding claims for which arbitration agreements would be invalid

as a matter of law invalidates the arbitration agreement is

unavailing.

       Lastly, assuming, for the sake of argument, that Wilson gives

the relevant exclusion its correct and most natural meaning, the

provision providing for exclusion of claims for which the agreement

would be invalid as a matter of law is of no consequence.              At risk

of    prematurely    spoiling   the    ending,   Kentucky   law   no   longer

prohibits conditioning employment on an agreement to arbitrate.

As a result, the arbitration agreement may not be invalidated under

the   exclusion     here   because    the   arbitration   provision    in   the

Starbucks employment contract is valid under Kentucky law.

            C.    Enforceability of the Arbitration Agreement

       Now, the main attraction.        The principal dispute between the

parties is whether the arbitration agreement in the Starbucks

employment contract is valid under Kentucky law.

       It appears that Wilson electronically agreed to the Starbucks

arbitration agreement on or around July 28, 2017.            [DE 6-1 at 18,

Pg ID 60].        At that time, Kentucky law prohibited conditioning

employment on an agreement to arbitrate future claims, rights, or

benefits.        See K.R.S. § 336.700(2).        There is no dispute that

Wilson was required to agree to arbitrate as a condition of her

employment with Starbucks.

                                       10
     In other cases, some parties argued that the previous version

of K.R.S. § 336.700(2) was preempted by the FAA.                  Initially, the

FAA preemption advocates lost in state court. The Kentucky Supreme

Court foreclosed the preemption argument and held that K.R.S. §

336.700(2) was not preempted by the FAA in a case involving an

employee of a state agency.1         See Snyder, 570 S.W.3d at 535-37.

     But    the   winds   shifted.         The   Kentucky    General      Assembly

considered and passed Senate Bill 7 during the 2019 legislative

session, nullifying the Snyder decision and amending K.R.S. §

336.700    to   allow   employers     to    condition    future    or   continued

employment on an employee’s agreement to arbitrate claims.                  While

consideration of the effect of Senate Bill 7 appears to be a matter

of first impression in this Court, other federal courts have

recognized      the   nullification    of    Snyder     as   a   result    of   the

amendments in Senate Bill 7.           See White v. Aetna Life Ins. Co.,

No. 3:19-CV-114-CRS, 2019 WL 2288447, at *3 (W.D. Ky. May 29,

2019); Tassy v. Lindsay Entm't Enterprises, Inc., No. 3:16-CV-077-

TBR, 2019 WL 1455797, at *6 (W.D. Ky. Apr. 2, 2019).

     Specifically, Senate Bill 7 provides that “[a]ny employer may

require an employee or person seeking employment to execute an


1 Starbucks argues that Snyder does not apply to this case because
the Snyder holding was limited to arbitration agreements between
state agencies and state agency employees. [DE 6 at 15, Pg ID
39].   But the Court need not consider the scope of the Snyder
holding because, as will be discussed, Kentucky Senate Bill 7
nullifies the holding in Snyder and amends K.R.S. 336.700.
                                       11
agreement for arbitration . . . as a condition or precondition of

employment.”     Senate Bill 7, Act of Mar. 25, 2019 (amending K.R.S.

226.700) (hereinafter “Senate Bill 7”).2                The legislature also

stated   that    “[t]his    section         shall   apply   prospectively    and

retroactively.”     Id. (emphasis added).           As a result, Senate Bill

7   amended    K.R.S.   336.700      and    expressly   allows   employers    to

condition     employment   on   an    employee’s     agreement   to    arbitrate

disputes.3

      Another consideration remains.            Have the amendments in Senate

Bill 7 taken effect?        Pursuant to Section 55 of the Kentucky

Constitution, a bill becomes law “ninety days after the adjournment

of the session at which it was passed,” unless the bill contains

an emergency clause or has a special effective date.                  Ky. Const.

§ 55.    Senate Bill 7 contains no emergency clause or special

effective date. As a result, Senate Bill 7 became effective ninety

days after the end of the 2019 legislative session.

      In 2019, the Kentucky regular legislative session adjourned

on Thursday, March 28, 2019.         Thus, excluding the final day of the




2 The legislative actions relevant to Senate Bill 7 and a link to
the   unofficial    text   of   the   Act   may    be   found   at
https://apps.legislature.ky.gov/record/19rs/sb7.html.
3 Wilson has not attacked the retroactive effect of Senate Bill 7

nor argued that the retroactive amendments are invalid as a matter
of law.   Thus, the Court did not consider the legality of the
retroactivity of the law. That consideration, to the extent it is
disputed, is a matter of interpretation of state law best resolved
by the courts of the Commonwealth of Kentucky.
                                           12
session, all laws passed during the 2019 Kentucky legislative

session became effective on Wednesday, June 27, 2019. As a result,

the amendments in Senate Bill 7 have become law in Kentucky.

        Of course, some may find this outcome unfair.                 When the

parties     contracted,    Kentucky    law     prohibited   employers     from

requiring employees from agreeing to an arbitration provision as

a condition of their employment.            Additionally, there is no doubt

that     when    this   action   was   filed     Kentucky   law   prohibited

conditioning employment on an employee’s agreement to arbitrate.

        Still, the parties were or should have been aware of the

imminent change in the law and the retroactive effect of the Bill,

since Senate Bill 7 was signed by the Kentucky Governor on March

25, 2019.       Curiously, Wilson did not address or even mention the

passage of Senate Bill 7 in her response in opposition to the

motion to dismiss and compel arbitration.              Wilson’s response in

opposition [DE 7] was filed on April 22, 2019, almost one month

after Governor Bevin signed Senate Bill 7. Additionally, Starbucks

noted that the Kentucky General Assembly was considering Senate

Bill 7 in its original motion to dismiss.             [DE 6 at 17 n.3, Pg ID

41 n.3].        As such, the parties had ample time to consider and

address the imminent change in law.

        Additionally, this Court must give state law its current

effect on the date of decision in this action.            This is not a case

where    the    legislature   has   attempted    to   retroactively    require

                                       13
courts to reopen final judgments, which would implicate concerns

about separation of powers.        See Plaut v. Spendthrift Farm, Inc.,

514 U.S. 211 (1995) (holding that a statute requiring courts to

reinstate cases and reopen final judgments violated separation of

powers). Instead, the Kentucky General Assembly has simply changed

a state statute and has given that change retroactive effect in

past    employment    contracts.     As   a   result,   the   law   in   the

Commonwealth of Kentucky today is that employers may condition

employment on an employee’s agreement to sign an arbitration

agreement, even if that agreement was signed before the law was

amended.

       Ultimately, while this retroactive change in law may seem

unfair, the General Assembly changed the law in Kentucky and gave

the    amendments    retroactive   effect.    The   current   law   in   the

Commonwealth of Kentucky is that employers, in prospective and

past employment agreements, may require employees to agree to

arbitration agreements as a condition of their future or continued

employment.   Parties finding that result unjust must seek recourse

with the people’s representatives in the state legislature, not

with this Court.

       In sum, Wilson and Starbucks entered into an employment

agreement that was conditioned on Wilson’s agreement to submit

claims to arbitration.      Subsequent to the passage of Senate Bill

7, such agreements, even agreements entered into before Senate

                                     14
Bill 7 became effective, are now valid under Kentucky law.                   As a

result,     Wilson    must   submit    her   claims    for   FMLA   claims     to

arbitration and Starbucks is entitled to summary judgment on

enforceability of the arbitration agreement as a matter of law.

               D.    Right to a Jury Trial Under the FMLA

      Notwithstanding the validity of the arbitration agreement,

Wilson cites Frizzell v. Southwest Motor Freight, 154 F.3d 641,

644 (6th Cir. 1998), claiming that the FMLA includes a right to a

trial by jury.       [DE 7 at 6-7, Pg ID 68-69].       But that right is not

absolute.     While the FMLA does provide a right to a jury trial,

the FMLA does not preclude enforcement of a plaintiff’s agreement

to arbitrate claims brought under the FMLA nor does the FMLA

prohibit agreements waiving a jury trial.

      In absence of a controlling statute, an individual may waive

the right to trial by jury.           See K.M.C. Co. v. Irving Trust Co.,

757   F.2d    752,    755    (6th     Cir.   1985);    see   also   Gilmer     v.

Interstate/Johnson Lane Corp., 500 U.S. 20, 26 (1991); Order of

United Commercial Travelers of Am. v. Wolfe, 331 U.S. 586, 608

(1947).

      Here, the employment agreement says, “I understand and agree

that arbitration is the only forum for resolving Covered Claims,

and that both Starbucks and I waive the right to a trial before a

judge or jury in federal or state court.”             [DE 6-1 at 15, Pg ID 57



                                        15
(emphasis in original)].    Thus, Wilson knowingly and voluntarily

waived her right to a jury trial in this matter.

       Other courts have found agreements to arbitrate enforceable

under the FMLA.    See Seawright v. Am. Gen. Fin. Servs., 507 F.3d

967, 977-79 (6th Cir. 2007); see also Poore v. Caidan Mgmt. Co.,

LLC, No. 12-14487, 2013 WL 765301, at *2-4 (E.D. Mich. Feb. 28,

2013) (finding waiver of a jury trial in an arbitration agreement

was valid in FMLA case).

       In sum, Wilson knowingly and voluntarily waived her right to

a trial by jury when she agreed to the waiver contained in the

Starbucks employment contract.         As a result of this waiver,

Wilson’s argument that she is entitled to a jury trial based on

the FMLA has no merit.

  E.    Whether to Dismiss or Stay the Action Pending Arbitration

       Finally, as this Court has previously acknowledged, a split

of federal authority exists on whether Section 3 of the FAA

mandates a stay of the litigation pending arbitration as opposed

to a dismissal of the action in certain situations.   See FCCI Ins.

Co., 2019 WL 1234319, at *9 (acknowledging the split of authority

and citing cases).

       The Sixth Circuit has held that a Court may dismiss an action

without prejudice if all claims are within the scope of the

arbitration agreement.     Ozormoor v. T–Mobile USA, Inc., 354 F.

App'x 972, 975 (6th Cir. 2009);   Hensel v. Cargill, Inc., 198 F.3d

                                  16
245, 1999 WL 993775, at *4 (6th Cir. 1999) (unpublished table

decision) (“Under § 3 of the FAA, if any separate claim is

referable to arbitration, then a stay of proceedings on the

remaining claims is mandatory. However, litigation in which all

claims   are    referred    to   arbitration      may    be   dismissed.”); see

also Green     v.   Ameritech    Corp.,    200    F.3d   967,   973   (6th   Cir.

2000) (“The weight of authority clearly supports dismissal of the

case when all of the issues raised in the district court must be

submitted to arbitration.”).

     Moreover, the Sixth Circuit has permitted courts to dismiss

actions in which the parties did not explicitly request a stay of

the action.     See Hilton v. Midland Funding, LLC, 687 F. App'x 515,

518-19 (6th Cir. 2017) (explaining that the FAA requires a court

to stay proceedings pending arbitration only “on application of

one of the parties” (quoting 9 U.S.C. § 3)).

     Dismissal is appropriate here.              First, all of Wilson’s FMLA

claims   must       be   submitted   to     arbitration       considering     the

arbitration agreement.       Second, neither party requested a stay of

this action pending arbitration.           Starbucks requested a stay only

as an alternative to dismissal.           Wilson did not request a stay of

the action pending arbitration.           As a result, this action will be

dismissed without prejudice.




                                      17
                                    IV.        Conclusion

       In this action, the Court has authority to decide initial

questions      about     the    enforceability             and   applicability    of   the

arbitration agreement because the parties did not clearly and

unambiguously       express          an        agreement         to   delegate   initial

arbitrability       decisions             to     the       arbitrator     due    to    the

inconsistencies between the delegation and exclusion clauses in

the arbitration agreement.                 Still, enactment of Kentucky Senate

Bill   7     validated    the       arbitration           agreement   that   conditioned

Wilson’s employment on her agreement to an arbitration provision

in the Starbucks employment contract.                        Thus, Wilson must submit

all her claims to arbitration and Starbucks is entitled to summary

judgment on enforceability and applicability of the arbitration

agreement.

       Accordingly, IT IS ORDERED as follows:

       (1)    Starbucks’s motion to dismiss to compel arbitration [DE

6] is construed as a motion for summary judgment under Rule 56

because the parties submitted matters outside the pleadings;

       (2)    Starbucks        is   entitled         to    summary    judgment   on    the

enforceability of the arbitration agreement and Starbucks’s motion

for summary judgment [DE 6] is GRANTED;

       (3)    This action is DISMISSED WITHOUT PREJUDICE; and

       (4)    The Court will enter judgment in accordance with this

opinion.

                                                18
This the 2nd day of July, 2019.




                          19
